Senators Weight, Barlow and Porter
delivered opinions in favor of affirming the judgment of the supreme court, and Senators Clark and Lawrence in favor of reversing it. And
On the question being put, “ Shall this judgment be reversed ?” the members of the court voted as follows:
For affirmance: Senators Barlow, Bartlit, Bockee, Jones, Lester, Mitchell, Porter, Putnam, Rhoades, Scott, Sherman, Smith, Strong, Yarney and Wright—15.
For reversal: Senators Backus, Clark. Hard, Lawrence, Platt and Works—6.
Judgment affirmed.